—Appeal from a judgment of the County Court of Cortland County (Avery, Jr., J.), rendered December 1, 1998, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
Defendant pleaded guilty to aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated and was sentenced to a term of IV3 to 4 years in prison on the unlicensed operation count and a definite term of one year in prison on the driving while intoxicated count, both sentences to be served concurrently. Defendant now argues that this sentence was harsh and excessive because, inter alia, a more lenient sentence had been discussed prior to his fleeing the jurisdiction while released on his own recognizance pending sentencing. We disagree. A sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Here, given defendant’s prior criminal history and the circumstances *772described in the record, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.